


EXECUTION COPY


This FIRST AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is dated as of
September 24, 2014 and is by and among BLACKHAWK NETWORK HOLDINGS, INC., a
Delaware corporation (the “Borrower”), the financial institutions signatory
hereto as lenders, and WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative
Agent (in such capacity, the “Administrative Agent”).
Unless otherwise indicated, all capitalized terms used herein and not otherwise
defined shall have the respective meanings provided such terms in the Credit
Agreement referred to below.
W I T N E S S E T H :
WHEREAS, the Borrower, the financial institutions party thereto (the “Lenders”),
and the Administrative Agent are parties to the Credit Agreement dated as of
March 28, 2014 (the “Credit Agreement”); and
WHEREAS, the Borrower, the Administrative Agent and the undersigned Lenders wish
to amend the Credit Agreement and effect the waiver of certain provisions of the
Credit Agreement, in each case on the terms and conditions set forth herein;
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
hereby agree as follows:
1.Amendments to Credit Agreement. Upon the Effective Date (as defined below):


(a)Section 1.1 of the Credit Agreement is hereby amended by adding thereto the
following definitions in appropriate alphabetical order:


“Alternative Currency” means each of the following currencies: Canadian Dollars,
Euro, Sterling and each other lawful currency (other than Dollars) that is (a)
readily available and freely transferrable and convertible into Dollars and (b)
consented to by the applicable Issuing Lender with respect to one or more
Letters of Credit to be issued by it.
“Canadian Dollars” and “C$” mean the lawful currency of Canada.
“Dollar Equivalent” means, at any time, (a) with respect to any amount
denominated in Dollars, such amount, and (b) with respect to any amount
denominated in any Alternative Currency, the equivalent amount thereof in
Dollars as determined by the Administrative Agent or the Issuing Lender, as
applicable, at such time on the basis of the Spot Rate (determined as of the
most recent Revaluation Date) for the purchase of Dollars with such Alternative
Currency.
“Euro” and “€” mean the single currency of the Participating Member States.

1

--------------------------------------------------------------------------------




“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.
“Revaluation Date” means (a) each date of a Borrowing, (b) each date of issuance
of a Letter of Credit, (c) each date of an amendment of a Letter of Credit
having the effect of increasing the amount thereof, (d) each date of any payment
by the Issuing Lender under any Letter of Credit denominated in an Alternative
Currency and (e) such additional dates as the Administrative Agent or an Issuing
Lender, as applicable, shall reasonably determine or the Required Lenders shall
reasonably require.
“Spot Rate” for a currency means the rate determined by the Administrative Agent
or an Issuing Lender, as applicable, to be the rate quoted by the Person acting
in such capacity as the spot rate for the purchase by such Person of such
currency with another currency through its principal foreign exchange trading
office at approximately 11:00 a.m. on the date two Business Days prior to the
date as of which the foreign exchange computation is made; provided that the
Administrative Agent or an Issuing Lender may obtain such spot rate from another
financial institution designated by the Administrative Agent or an Issuing
Lender if the Person acting in such capacity does not have as of the date of
determination a spot buying rate for any such currency; and provided further
that an Issuing Lender shall use such spot rate quoted on the date as of which
the foreign exchange computation is made in the case of any Letter of Credit
denominated in an Alternative Currency.
“Sterling” and “£” mean the lawful currency of the United Kingdom.
(b)The definition of “Cash Secured Letter of Credit” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Cash Secured Letter of Credit” means a Letter of Credit, which, at the option
of the Borrower, has been Cash Collateralized in an amount equal to 100% (or in
the case of a Letter of Credit denominated in an Alternative Currency, 110%) of
the Dollar Equivalent of the maximum amount drawable thereunder; provided,
however, that, so long as no Event of Default has occurred and is continuing,
the Borrower shall have the option to require the release of any Cash Collateral
securing a Letter of Credit pursuant to this definition by giving notice to the
Administrative Agent, whereupon such Cash Collateral shall be released within
three (3) Business Days, and upon such release, such Letter of Credit shall
continue to be a Letter of Credit for purposes hereof but shall cease to be a
Cash Secured Letter of Credit.
(c)Clause (b) of the definition of Indebtedness set forth in Section 1.1 of the
Credit Agreement is hereby amended and restated in its entirety to read as
follows:


(b)    all obligations to pay the deferred purchase price of property or
services of such Person (including, without limitation, all obligations under
non-competition or similar agreements, but excluding earn-out arrangements),
except trade payables arising in the ordinary course of business that (i) are
not more than ninety (90) days past due, or (ii) are being contested in good
faith by appropriate proceedings and with respect to which reserves in
conformity with GAAP have been provided for on the books of such Person;

2

--------------------------------------------------------------------------------




(d)The definition of “Loan Documents” set forth in Section 1.1 of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:


“Loan Documents” means, collectively, (a) this Agreement, each Note, the Letter
of Credit Applications, the Security Documents, the Subsidiary Guaranty
Agreement and the Fee Letters, (b) each other document, instrument, certificate
and agreement executed and delivered by the Credit Parties or any of their
respective Subsidiaries in favor of or provided to the Administrative Agent or
any Secured Party in connection with this Agreement (including all amendments or
amendments and restatements of any of the foregoing) or otherwise referred to
herein or contemplated hereby (excluding any Secured Hedge Agreement and any
Secured Cash Management Agreement) and (c) any other document or agreement which
is designated as a Loan Document by the Administrative Agent and the Borrower.
(e)The definition of Permitted Acquisition set forth in Section 1.1 of the
Credit Agreement is hereby amended by deleting therefrom the phrase “(inclusive
of assumed debt, earn-outs, deferred payments and Capital Stock of the
Borrower)” wherever it appears in clauses (e) and (g) thereof and replacing it
with the phrase “(inclusive of assumed debt, deferred payments and Capital Stock
of the Borrower but exclusive of earn-outs)”.


(f)The definition of “Revolving Credit Outstandings” set forth in Section 1.1 of
the Credit Agreement is hereby amended and restated in its entirety to read as
follows:


“Revolving Credit Outstandings” means the sum of (a) with respect to Revolving
Credit Loans and Swingline Loans on any date, the aggregate outstanding
principal amount thereof after giving effect to any borrowings and prepayments
or repayments of Revolving Credit Loans and Swingline Loans, as the case may be,
occurring on such date; plus (b) with respect to any L/C Obligations on any
date, the Dollar Equivalent of the aggregate outstanding amount thereof on such
date after giving effect to any Letters of Credit issued on such date and any
other changes in the aggregate amount of the L/C Obligations as of such date,
including as a result of any reimbursements of outstanding unpaid drawings under
any Letters of Credit or any reductions in the maximum amount available for
drawing under Letters of Credit taking effect on such date.
(g)Section 1.8 of the Credit Agreement is hereby amended and restated in its
entirety to read as follows:


Letter of Credit Amounts. Unless otherwise specified, all references herein to
the amount of a Letter of Credit at any time shall be deemed to mean the Dollar
Equivalent of the maximum face amount of such Letter of Credit after giving
effect to all increases thereof contemplated by such Letter of Credit or the
Letter of Credit Application therefor (at the time specified for such increase
in such applicable Letter of Credit or Letter of Credit Application and as such
amount may be reduced by (a) any permanent reduction of such Letter of Credit or
(b) any amount which is drawn and no longer available under such Letter of
Credit).
(h)A new Section 1.9 is added to the Credit Agreement reading as follows:



3

--------------------------------------------------------------------------------




Revaluation Dates. The Administrative Agent or the applicable Issuing Lender, as
applicable, shall determine the Spot Rates as of each Revaluation Date to be
used for calculating Dollar Equivalent amounts of actual or potential L/C
Obligations denominated in Alternative Currencies. Such Spot Rates shall become
effective as of such Revaluation Date and shall be the Spot Rates employed in
converting any amounts between the applicable currencies until the next
Revaluation Date to occur.
(i)Section 2.4(b) of the Credit Agreement is amended and restated in its
entirety to read as follows:


Mandatory Prepayments. (i) If at any time the Revolving Credit Outstandings
exceed the Revolving Credit Commitment (other than to the extent resulting from
fluctuations in currency exchange rates), the Borrower agrees to repay
immediately upon notice from the Administrative Agent, by payment to the
Administrative Agent for the account of the Revolving Credit Lenders, Extensions
of Credit in an amount equal to such excess with each such repayment applied
first, to the principal amount of outstanding Swingline Loans, second to the
principal amount of outstanding Revolving Credit Loans and third, with respect
to any Letters of Credit then outstanding, a payment of Cash Collateral into a
Cash Collateral account opened by the Administrative Agent, for the benefit of
the Revolving Credit Lenders, in an amount equal to such excess remaining after
taking into account any Cash Collateral already on deposit with the
Administrative Agent with respect to Letters of Credit (such Cash Collateral to
be applied in accordance with Section 12.2(b), except that, unless an Event of
Default has occurred and is continuing, such Cash Collateral shall not be
applied to any other Secured Obligations and shall be released to the Borrower
as and to the extent such excess is reduced, notwithstanding that other Secured
Obligations remain outstanding).
(ii)    If at any time the Revolving Credit Outstandings exceed 105% of the
Revolving Credit Commitment, then to the extent resulting from fluctuations in
currency exchange rates, the Borrower agrees to repay immediately upon notice
from the Administrative Agent, by payment to the Administrative Agent for the
account of the Revolving Credit Lenders, Extensions of Credit in an amount equal
to such excess with each such repayment applied first, to the principal amount
of outstanding Swingline Loans, second to the principal amount of outstanding
Revolving Credit Loans and third, with respect to any Letters of Credit then
outstanding, a payment of Cash Collateral into a Cash Collateral account opened
by the Administrative Agent, for the benefit of the Revolving Credit Lenders, in
an amount equal to such excess remaining after taking into account any Cash
Collateral already on deposit with the Administrative Agent with respect to
Letters of Credit (such Cash Collateral to be applied in accordance with
Section 12.2(b), except that, unless an Event of Default has occurred and is
continuing, such Cash Collateral shall not be applied to any other Secured
Obligations and shall be released to the Borrower as and to the extent such
excess is reduced, notwithstanding that other Secured Obligations remain
outstanding).
(j)The first two sentences of Section 3.1(a) of the Credit Agreement are amended
and restated in their entirety to read as follows:



4

--------------------------------------------------------------------------------




Availability. Subject to the terms and conditions hereof, each Issuing Lender,
in reliance on the agreements of the other Lenders set forth in Section 3.4(a),
agrees to issue letters of credit (the “Letters of Credit”) for the account of
the Borrower (but for the purposes of the Borrower or any Subsidiary thereof),
on any Business Day from the Closing Date through but not including the fifth
(5th) Business Day prior to the Revolving Credit Maturity Date in such form as
may be approved from time to time by the applicable Issuing Lender; provided,
that no Issuing Lender shall have any obligation to issue any Letter of Credit
if, after giving effect to such issuance, (i) the Dollar Equivalent of L/C
Obligations would exceed the L/C Commitment, (ii) the Revolving Credit
Outstandings would exceed the Revolving Credit Commitment, (iii) unless such
Issuing Lender shall have otherwise agreed, the aggregate outstanding amount of
L/C Obligations associated with Letters of Credit issued by such Issuing Lender
would exceed 50% of the L/C Commitment; or (iv) if such Letter of Credit is to
be denominated in an Alternative Currency, the Dollar Equivalent of L/C
Obligations with respect to all Letters of Credit denominated in Alternative
Currencies would exceed $50,000,000. Each Letter of Credit shall (i) be
denominated in Dollars or in an Alternative Currency in a minimum amount of
$500,000 or the Dollar Equivalent thereof (or such lesser amount as agreed to by
the applicable Issuing Lender), (ii) be a standby letter of credit issued to
support obligations of the Borrower or any of its Subsidiaries, contingent or
otherwise, incurred in the ordinary course of business, (iii) subject to the
final sentence of this section, expire on a date no more than twelve (12) months
after the date of issuance or last renewal of such Letter of Credit, which date
shall be no later than the fifth (5th) Business Day prior to the Revolving
Credit Maturity Date and (iv) be subject to the Uniform Customs and/or ISP98, as
set forth in the Letter of Credit Application or as determined by the applicable
Issuing Lender and, to the extent not inconsistent therewith, the laws of the
State of New York.
(k)Section 3.2 of the Credit Agreement is amended and restated in its entirety
to read as follows:


Procedure for Issuance of Letters of Credit. The Borrower may from time to time
request that any Issuing Lender issue a Letter of Credit by delivering to such
Issuing Lender and the Administrative Agent a Letter of Credit Application
therefor, completed to the reasonable satisfaction of such Issuing Lender, and
such other certificates, documents and other papers and information as such
Issuing Lender may reasonably request. Upon receipt of any Letter of Credit
Application, the applicable Issuing Lender shall process such Letter of Credit
Application and the certificates, documents and other papers and information
delivered to it in connection therewith in accordance with its customary
procedures and shall, subject to Section 3.1 and Article VI, promptly issue the
Letter of Credit requested (but in no event shall such Issuing Lender be
required to issue any Letter of Credit earlier than three (3) Business Days
after its receipt of the Letter of Credit Application therefor and all such
other certificates, documents and other papers and information relating thereto)
by issuing the original of such Letter of Credit to the beneficiary thereof or
as otherwise may be agreed by such Issuing Lender and the Borrower. The
applicable Issuing Lender shall promptly furnish to the Borrower and the
Administrative Agent a copy of such Letter of Credit and promptly notify the
Administrative Agent and each Revolving Credit Lender of the issuance of such
Letter of Credit and, upon request by any Revolving

5

--------------------------------------------------------------------------------




Credit Lender, furnish to such Lender a copy of such Letter of Credit and the
amount of such Revolving Credit Lender’s participation therein.
(l)Section 3.3(a) of the Credit Agreement is amended and restated in its
entirety to read as follows:


Letter of Credit Commissions. The Borrower shall pay to the Administrative
Agent, for the account of the applicable Issuing Lender and the L/C
Participants, a letter of credit commission with respect to each Letter of
Credit in the amount equal to the Dollar Equivalent of the daily amount
available to be drawn under such Letter of Credit multiplied by the Applicable
Margin with respect to Revolving Credit Loans that are LIBOR Rate Loans
(determined on a per annum basis); provided that with respect to each Cash
Secured Letter of Credit, the letter of credit commission shall be the amount
equal to the Dollar Equivalent of the daily amount available to be drawn under
such Letter of Credit multiplied by 0.75% per annum. Such commission shall be
payable quarterly in arrears on the last Business Day of each calendar quarter,
on the Revolving Credit Maturity Date and thereafter on demand of the
Administrative Agent. The Administrative Agent shall, promptly following its
receipt thereof, distribute to the applicable Issuing Lender and the L/C
Participants all commissions received pursuant to this Section in accordance
with their respective Revolving Credit Commitment Percentages.
(m)Section 3.4(a) and (b) of the Credit Agreement are amended and restated in
their entirety to read as follows:


(a)    Each Issuing Lender irrevocably agrees to grant and hereby grants to each
L/C Participant, and, to induce each Issuing Lender to issue Letters of Credit
hereunder, each L/C Participant irrevocably agrees to accept and purchase and
hereby accepts and purchases from each Issuing Lender, on the terms and
conditions hereinafter stated, for such L/C Participant’s own account and risk
an undivided interest equal to such L/C Participant’s Revolving Credit
Commitment Percentage in each Issuing Lender’s obligations and rights under and
in respect of each Letter of Credit issued hereunder and the amount of each
draft paid by such Issuing Lender thereunder. Each L/C Participant
unconditionally and irrevocably agrees with each Issuing Lender that, if a draft
is paid under any Letter of Credit for which such Issuing Lender is not
reimbursed in full by the Borrower through a Revolving Credit Loan or otherwise
in accordance with the terms of this Agreement, such L/C Participant shall pay
to such Issuing Lender upon demand at such Issuing Lender’s address for notices
specified herein the Dollar Equivalent of an amount equal to such L/C
Participant’s Revolving Credit Commitment Percentage of the amount of such
draft, or any part thereof, which is not so reimbursed.
(b)    Upon becoming aware of any amount required to be paid by any L/C
Participant to any Issuing Lender pursuant to Section 3.4(a) in respect of any
unreimbursed portion of any payment made by such Issuing Lender under any Letter
of Credit, such Issuing Lender shall notify the Administrative Agent and each
L/C Participant of the amount (expressed in Dollars) and due date of such
required payment and such L/C Participant shall pay to such Issuing Lender in
Dollars the amount specified on the applicable due date. If any such amount is
paid to such Issuing

6

--------------------------------------------------------------------------------




Lender after the date such payment is due, such L/C Participant shall pay to
such Issuing Lender on demand, in addition to such amount, the product of
(i) such amount, times (ii) the daily average Federal Funds Rate as determined
by the Administrative Agent during the period from and including the date such
payment is due to the date on which such payment is immediately available to
such Issuing Lender, times (iii) a fraction the numerator of which is the number
of days that elapse during such period and the denominator of which is 360. A
certificate of such Issuing Lender with respect to any amounts owing under this
Section shall be conclusive in the absence of manifest error. With respect to
payment to such Issuing Lender of the unreimbursed amounts described in this
Section, if the L/C Participants receive notice that any such payment is due (A)
prior to 1:00 p.m. Eastern time on any Business Day, such payment shall be due
that Business Day, and (B) after 1:00 p.m. Eastern time on any Business Day,
such payment shall be due on the following Business Day.
(n)Section 3.5 of the Credit Agreement is amended and restated in its entirety
to read as follows:


Reimbursement Obligation of the Borrower.
(a)    In the event of any drawing under any Letter of Credit, (i) the Issuing
Lender shall promptly notify the Borrower and the Administrative Agent thereof
and (ii) subject, as applicable to Section 3.5(b), the Borrower agrees to
reimburse (either with the proceeds of a Revolving Credit Loan as provided for
in this Section or with funds from other sources), in same day funds in the
applicable currency, the applicable Issuing Lender on each date on which such
Issuing Lender notifies the Borrower of the date and amount of a draft paid
under any Letter of Credit for the amount of (A) such draft so paid and (B) any
amounts referred to in Section 3.3(c) incurred by such Issuing Lender in
connection with such payment. Unless the Borrower shall immediately notify such
Issuing Lender and the Administrative Agent that the Borrower intends to
reimburse such Issuing Lender for such drawing from other sources or funds, the
Borrower shall be deemed to have timely given a Notice of Borrowing to the
Administrative Agent requesting that the Revolving Credit Lenders make a
Revolving Credit Loan bearing interest at the Base Rate on such date in the
amount of (i) the Dollar Equivalent of the amount of such draft so paid and
(ii) any amounts referred to in Section 3.3(c) incurred by such Issuing Lender
in connection with such payment, and the Revolving Credit Lenders shall make a
Revolving Credit Loan bearing interest at the Base Rate in such amount, the
proceeds of which shall be applied to reimburse such Issuing Lender for the
amount of the related drawing and costs and expenses. Each Revolving Credit
Lender acknowledges and agrees that its obligation to fund a Revolving Credit
Loan in accordance with this Section to reimburse such Issuing Lender for any
draft paid under a Letter of Credit is absolute and unconditional and shall not
be affected by any circumstance whatsoever, including, without limitation,
non-satisfaction of the conditions set forth in Section 2.3(a) or Article VI. If
the Borrower has elected to pay the amount of such drawing with funds from other
sources and shall fail to reimburse such Issuing Lender as provided above, the
unreimbursed amount (expressed in Dollars in the Dollar Equivalent of such
unreimbursed amount) shall bear interest at the rate which would be payable on
any outstanding Base Rate Loans which were then overdue from the

7

--------------------------------------------------------------------------------




date such amount becomes payable (whether at stated maturity, by acceleration or
otherwise) until payment in full.
(b)    In the case of a drawing upon a Letter of Credit denominated in an
Alternative Currency, the Borrower shall reimburse the Issuing Lender pursuant
to Section 3.5(a) in such Alternative Currency, unless (A) the Issuing Lender
(at its option) shall have specified in the applicable notice that it will
require reimbursement in Dollars or (B) in the absence of any such requirement
for reimbursement in Dollars, the Borrower shall have notified the Issuing
Lender and the Administrative Agent promptly following receipt of the notice of
drawing that the Borrower will reimburse the Issuing Lender in Dollars. In the
case of any such reimbursement in Dollars of a drawing under a Letter of Credit
denominated in an Alternative Currency, the Issuing Lender shall notify the
Borrower and the Administrative Agent of the Dollar Equivalent of the amount of
the drawing promptly following the determination thereof. In the event that (A)
a drawing denominated in an Alternative Currency is to be reimbursed in Dollars
pursuant to the first sentence of this Section 3.5(b) and (B) the Dollar
reimbursement amount paid by the Borrower shall not be adequate on the date of
the applicable payment to purchase in accordance with normal banking procedures
a sum denominated in the Alternative Currency equal to the drawing, the Borrower
agrees, as a separate and independent obligation, to indemnify the Issuing
Lender for the loss resulting from such inadequacy. Each Issuing Lender shall
promptly notify the Administrative Agent of any reimbursement payment it
receives from the Borrower pursuant to Section 3.5(a).
(o)    A new Section 14.22 is added to the Credit Agreement reading as follows:
Judgment Currency. If, for the purposes of obtaining judgment in any court, it
is necessary to convert a sum due hereunder or any other Loan Document in one
currency into another currency, the rate of exchange used shall be that at which
in accordance with normal banking procedures the Administrative Agent could
purchase the first currency with such other currency on the Business Day
preceding that on which final judgment is given. The obligation of the Borrower
in respect of any such sum due from it to the Administrative Agent or any Lender
hereunder or under the other Loan Documents shall, notwithstanding any judgment
in a currency (the “Judgment Currency”) other than that in which such sum is
denominated in accordance with the applicable provisions of this Agreement (the
“Agreement Currency”), be discharged only to the extent that on the Business Day
following receipt by the Administrative Agent or such Lender, as the case may
be, of any sum adjudged to be so due in the Judgment Currency, the
Administrative Agent or such Lender, as the case may be, may in accordance with
normal banking procedures purchase the Agreement Currency with the Judgment
Currency. If the amount of the Agreement Currency so purchased is less than the
sum originally due to the Administrative Agent or any Lender from the Borrower
in the Agreement Currency, the Borrower agrees, as a separate obligation and
notwithstanding any such judgment, to indemnify the Administrative Agent or such
Lender, as the case may be, against such loss. If the amount of the Agreement
Currency so purchased is greater than the sum originally due to the
Administrative Agent or any Lender in such currency, the Administrative Agent or
such Lender, as

8

--------------------------------------------------------------------------------




the case may be, agrees to return the amount of any excess to the Borrower (or
to any other Person who may be entitled thereto under applicable law).
2.Waiver.


(a)Pursuant to Section 9.13(b) of the Credit Agreement, the Borrower is
obligated to deliver to the Administrative Agent “original stock certificates
(or certificates that are the equivalent thereof pursuant to the Applicable Laws
and practices of any relevant foreign jurisdiction) evidencing Capital Stock
comprising sixty-five percent (65%) of the total outstanding voting Capital
Stock (and one hundred percent (100%) of the non-voting Capital Stock) of each
first tier Material Foreign Subsidiary, together with an appropriate undated
stock power for each certificate duly executed in blank by the registered owner
thereof, within thirty (30) days after the Closing Date (or such longer period
of time at the Administrative Agent’s discretion).” Such obligation is referred
to as the “Stock Certificate Delivery Requirement” and has been met with respect
to all first-tier Material Foreign Subsidiaries other than BH Network Holdings
(Europe) B.V., a private company with limited liability organized under Dutch
law (“BH Netherlands”).


(b)The undersigned Lenders hereby waive the Stock Certificate Delivery
Requirement with respect to the Capital Stock of BH Netherlands; provided that,
in lieu thereof, within ten Business Days after the date hereof (or such longer
period of time at the Administrative Agent’s discretion) the Borrower shall take
the following actions with respect to the Capital Stock of BH Netherlands: (a)
cause the execution and delivery of a Dutch law Deed of Pledge of Shares in
substantially the form of Exhibit A hereto (the “Dutch Pledge Agreement”) and
cause there to be made an appropriate notation of such pledge of 65% of the
outstanding voting Capital Stock (and 100% of the non-voting Capital Stock) of
BH Netherlands in the share register thereof and (b) deliver or cause the
delivery of such related documentation, certificates and opinions as the
Administrative Agent may reasonably request.


3.Consent. Each Lender hereby (a) consents to, acknowledges and confirms the
terms of the Dutch Pledge Agreement and the execution thereof by Wells Fargo,
(b) agrees that the protections and indemnities of Article XIII and Section 14.3
of the Credit Agreement shall apply to and inure to Wells Fargo mutatis mutandis
in connection with its entering into (by power of attorney) and enforcing its
rights under the terms of the Dutch Pledge Agreement and (c) agrees that,
notwithstanding anything in the Loan Documents to the contrary, the transactions
contemplated by the Dutch Pledge Agreement shall be permitted. Wells Fargo
confirms and agrees that proceeds received by it in respect of the “Charged
Assets” under the Dutch Pledge Agreement shall be applied pursuant to Section
12.4 of the Credit Agreement. Each party hereto further agrees that the Dutch
Pledge Agreement shall be deemed to be a “Loan Document”.


4.Representations and Warranties. The Borrower hereby represents and warrants
that:


(a)The Borrower has the right, power and authority to execute, deliver and
perform its obligations under this Amendment and has taken all necessary
corporate and other action to authorize the same. This Amendment has been duly
executed and delivered by the duly authorized officers of the Borrower and
constitutes the legal, valid and binding obligation of the Borrower, enforceable
in accordance with its terms, except as such enforceability may be limited by
bankruptcy, insolvency, reorganization, moratorium or similar state or federal
Debtor Relief Laws from time to time in effect which affect the enforcement of
creditors’ rights in general and by general principles of equity.


(b)After giving effect to this Amendment, each of the representations and
warranties contained in the Credit Agreement is true and correct in all material
respects on and as of the date hereof as if made on the date hereof, except for
(i) any representation or warranty qualified by materiality or Material

9

--------------------------------------------------------------------------------




Adverse Effect, in which case such representation or warranty shall be true and
correct in all respects, and (ii) any representation and warranty made as of an
earlier date, which representation and warranty shall remain true and correct as
of such earlier date.


(c)After giving effect to this Amendment, no Default or Event of Default has
occurred and is continuing.


5.Effectiveness. This Amendment shall become effective, and the “Effective Date”
shall be deemed to have occurred, upon (a) the execution and delivery hereof by
the Borrower, the Administrative Agent and the Required Lenders (without respect
to whether it has been executed and delivered by all the Lenders) and (b) the
execution and delivery by the Subsidiary Guarantors of an Affirmation of
Guaranty and Loan Documents in the form of Exhibit B hereto (to which the
undersigned Lenders hereby consent).


6.References. Upon the effectiveness hereof, each reference to the Credit
Agreement in the Credit Agreement or any other Loan Document shall mean and be a
reference to the Credit Agreement as modified hereby.


7.No Waiver. The execution, delivery and effectiveness of this Amendment shall
not, except as expressly provided herein, operate as a waiver of any right,
power or remedy of the Administrative Agent or the Lenders, nor constitute a
waiver of or consent to any provision of the Credit Agreement or any other Loan
Documents executed and/or delivered in connection therewith.


8.Counterparts. This Amendment may be executed in any number of counterparts
(and by the different parties hereto on separate counterparts), each of which
shall constitute an original, but all of which when taken together shall
constitute a single contract. Delivery of an executed signature page of this
Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.


9.Governing Law. THIS AMENDMENT SHALL BE GOVERNED BY, CONSTRUED AND ENFORCED IN
ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK, WITHOUT REFERENCE TO THE
CONFLICTS OR CHOICE OF LAW PRINCIPLES THEREOF (OTHER THAN NEW YORK GENERAL
OBLIGATIONS LAW SECTION 5-1401).


10.Headings. Section headings in this Amendment are included herein for
convenience of reference only and shall not constitute a part of this Amendment
for any other purpose.


* * *







10

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused their duly authorized
signatories to execute and deliver this Amendment as of the date first above
written.
BLACKHAWK NETWORK HOLDINGS, INC.,
as Borrower




By:
/s/ Jerry Ulrich
Name:
Jerry Ulrich
Title:
CFO & CAO

WELLS FARGO BANK, NATIONAL ASSOCIATION, as Administrative Agent, Swingline
Lender, Issuing Lender and Lender




By:
/s/ Brian Buck
Name:
Brian Buck
Title:
Managing Director




[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




BANK OF AMERICA, N.A.




By:
/s/ Russell McClymont
Name:
Russell McClymont
Title:
Senior Vice President




[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




SunTrust Bank




By:
/s/ Douglas C. O'Bryan
Name:
Douglas C. O'Bryan
Title:
Director


[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




BMO Harris Bank N.A.






By:
/s/ Scott Ferris
Name:
Scott Ferris
Title:
Managing Director




[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




U.S. Bank National Bank Association




By:
/s/ Joyce P. Dorsett
Name:
Joyce Dorsett
Title:
Vice President


[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




MUFG Union Bank, N.A. f/k/a Union Bank, N.A.




By:
/s/ Michael Gardner
Name:
Michael Gardner
Title:
Director




[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




CREDIT SUISSE AG, Cayman Islands Branch
 
 
By:
/s/ Judith Smith
Name:
Judith Smith
Title:
Authorized Signatory
 
 
 
 
By:
/s/ D. Andrew Maletta/
Name:
D. Andrew Maletta
Title:
Authorized Signatory
 
 




[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




GOLDMAN SACHS BANK USA




By:
/s/ Michelle Latzoni
Name:
Michelle Latzoni
Title:
Authorized Signatory


[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------




RAYMOND JAMES BANK, N.A., as a Lender
 
 
By:
/s/ Scott G. Axelrod
Name:
Scott G. Axelrod
Title:
Vice President




[Signature Page to First Amendment to Blackhawk Network Holdings, Inc. Credit
Agreement]



--------------------------------------------------------------------------------










EXHIBIT B
AFFIRMATION OF GUARANTY AND LOAN DOCUMENTS







--------------------------------------------------------------------------------




AFFIRMATION OF GUARANTY AND LOAN DOCUMENTS
Each of the undersigned (the “Subsidiary Guarantors”) acknowledges receipt of a
copy of that certain First Amendment to Credit Agreement dated as of the date
hereof (the “Amendment”) relating to the Credit Agreement dated as of March 28,
2014 (the “Credit Agreement”) referred to therein, consents to the Amendment and
each of the transactions referenced therein, hereby reaffirms its obligations
under the Subsidiary Guaranty Agreement and each other Loan Document to which it
is a party and agrees that all references in any such other Loan Document to the
“Credit Agreement” shall mean and be a reference to the Credit Agreement as
amended by the Amendment. Capitalized terms used herein, but not otherwise
defined herein, shall have the meanings ascribed to such terms in the Credit
Agreement, as amended by the Amendment. Although the Subsidiary Guarantors have
been informed of the matters set forth herein and have acknowledged and
consented to same, each Subsidiary Guarantor understands that neither the
Administrative Agent nor any Lender has any obligation to inform the Subsidiary
Guarantors of such matters in the future or to seek any Subsidiary Guarantor’s
acknowledgment or consent to future amendments or waivers, and nothing herein
shall create such a duty. Each of the Subsidiary Guarantors further agrees that
Section 14.22 of the Credit Agreement (added thereto by the Amendment) shall be
applicable to amounts payable by such Subsidiary Guarantor pursuant to the
Subsidiary Guaranty Agreement mutatis mutandis.
Dated as of September 24, 2014
EWI HOLDINGS, INC.




By:
/s/ Jerry Ulrich
Name:
Jerry Ulrich
Title:
Treasurer
 
 
 
 
CARDPOOL, INC.
 
 
By:
/s/ Jerry Ulrich
Name:
Jerry Ulrich
Title:
CFO
 
 
 
 
BLACKHAWK NETWORK, INC.
 
 
By:
/s/ Jerry Ulrich
Name:
Jerry Ulrich
Title:
CFO & CAO
 
 
 
 






--------------------------------------------------------------------------------




BLACKHAWK NETWORK CALIFORNIA, INC.
 
 
By:
/s/ Jerry Ulrich
Title:
Jerry Ulrich
Name:
CFO
 
 




